DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.  The applicant argues that Schmehl does not teach the amended limitations of accessing a captured image of a visible layer or the plurality of layers and the channel; and determining, based on an analysis of the captured image, a location of the channel.  It is noted by the examiner that the supporting paragraph of this amendment in the instant specification (para 0027) teaches that the image is captured at a point in time when the layer(s) with the cavity is visible.  However, Schmehl includes this feature in its paragraph 0023:
[0023] In another aspect, the other hardware 134 may include a sensor to detect a presence of the object 112 at a predetermined location. This may include an optical detector arranged in a beam-breaking configuration to sense the presence of the object 112 at a predetermined location. This may also or instead include an imaging device and image processing circuitry to capture an image of the working volume and to analyze the image to evaluate a position of the object 112. This sensor may be used for example to ensure that the object 112 is removed from the build platform 102 prior to beginning a new build on the working surface 116. Thus the sensor may be used to determine whether an object is present that should not be, or to detect when an object is absent. The feedback from this sensor may be used by the controller 110 to issue processing interrupts or otherwise control operation of the printer 100.

	Schmehl includes an imaging device and image processing circuitry to capture an image of the working volume (of the channel) and to analyze the image to evaluate a position of the object, whether 
	Therefore, the prior art rejections are maintained.  Due to amendments, the 35 USC 112 rejections are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmehl (US 2014/0121813 A1).

As to claim 1, Schmehl teaches a method for forming a 3D printed object (abstract) comprising forming a plurality of layers 602 (Fig. 6) of a first material with channels that extend therein (606) and inserting a supporting element into the channel such that the supporting element extends through multiple layers and is made of a second material that differs from the first (paras 0038-0043).  In para 0023, Schmehl includes an imaging device and image processing circuitry to capture an image of the working volume (of the channel) and to analyze the image to evaluate a position of the object, whether the object is still in the channel or it is not in the channel. This is analogous to the procedure claimed and thus anticipates the claimed features.
	As to claim 2, the second material may be a fluid that is cured after deposition in paras 0036, 0047-0051.
	As to claim 6, multiple offset voids 606 for filling with a second material are shown within the layers of the first material in Figure 6.
	As to claim 8, the 3D printer uses fused deposition modelling printing to form the first material layers (para 0013, for example).
As to claim 15, these limitations are taught as discussed above, and Schmehl further teaches the use of data pertaining to the channels in paras 0048-0052.  In para 0023, Schmehl includes an imaging device and image processing circuitry to capture an image of the working volume (of the channel) and to analyze the image to evaluate a position of the object, whether the object is still in the channel or it is not in the channel. This is analogous to the procedure claimed and thus anticipates the claimed features.  This data is then used to control the printer in para 0023 and the process, inserting material into the channel or operating as needed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmehl in view of Kozlak et al. (US 2009/0174709 A1).
Schmehl is discussed above and includes structural material to fill its voids in the 3D printed layer materials (Fig. 6, for example) but does not teach that the structural material is solid, solid with an adhesive or a screw.  Kozlak et al. shows voids formed in a 3D printing process left open for support materials that include screws that are frictionally fit into the voids (paras 0005, Figs. 3C, 6B, 8C, 9A, for example).  As the screws are not formed in situ with the other 3D printed layers, it follows that their placement necessarily will use a different apparatus than the 3D printer of the first material layers.  Further, regarding the adhesive, the examiner takes official notice that adhesive is commonly used in mechanical applications when a screw, nail, etc. is desired to stay in place.  It is additionally noted that the filler material of Schmehl as discussed above may also be classified as including adhesives.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schmehl to include the solid supports of Kozlak et al. as Kozlak et al. teaches the art recognized suitability and utility of using such supports in voids of 3D printed layers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715